O’BRIEN, J..
This appeal also presents the same tacts passed upon by us on the appeal of Norman C. Andrews, decided .herewith. 93 N. Y. Supp. 836. This application for leave to appear on the accounting is made by Edith A. Logan, a niece of the testator, and one of his next of kiri. The surrogate who heard the motion ordered that it be referred to a referee to take evid.ence and report whether, in his opinion, the applicant was a person interested in the estate. She appeals from that order of reference, claiming that her motion should have been granted on the moving papers; and G. C. St. John, individually and as administrator of his wife, etc., also appeals from the order, claiming that the motion should have been denied on the moving papers.
For the reasons stated in our opinion on the appeal of Norman C. Andrews, we have reached the conclusion that the moving papers show sufficient facts to entitle this applicant to appear on the accounting, and her motion should have been granted upon those papers. It follows that the order appealed from must be reversed, with costs, and the motion of the applicant granted, with costs, to abide the final award of costs. All concur.